 

Exhibit 10.11

EXECUTION COPY

VERENIUM NON-COMPETITION AGREEMENT

by and between

VERENIUM CORPORATION

and

BP BIOFUELS NORTH AMERICA LLC



--------------------------------------------------------------------------------

 

VERENIUM NON-COMPETITION AGREEMENT

THIS VERENIUM NON-COMPETITION AGREEMENT (the “Agreement”) is made as of
September 2, 2010 (the “Effective Date”), by and between and Verenium
Corporation, a Delaware corporation (“Verenium”), and BP Biofuels North America
LLC, a Delaware limited liability company (“BP”).

RECITALS

Verenium and BP have entered into that certain Asset Purchase Agreement dated as
of July 14, 2010 (the “Asset Purchase Agreement”), pursuant to which, among
other things, Verenium will sell to BP, and BP will purchase from Verenium, all
of the assets, rights and properties of Verenium and its Non-Biofuels
Subsidiaries (as defined in the Asset Purchase Agreement) used in or related to
Verenium’s lignocellulosic biofuels business and all of the capital stock of the
Biofuels Subsidiaries (as defined in the Asset Purchase Agreement); and

In the interest of protecting the Purchased Assets (as defined in the Asset
Purchase Agreement) and the assets of the Biofuels Subsidiaries, and the
goodwill associated therewith, which are being directly and indirectly sold and
transferred by Verenium to BP by virtue of the transactions contemplated by the
Asset Purchase Agreement, BP has required as a material inducement to BP
entering into the Asset Purchase Agreement and as a condition precedent to its
consummation of the transactions thereunder, that Verenium enter into and
deliver this Agreement.

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
contained in this Agreement, to induce the Parties to enter into the Asset
Purchase Agreement and consummate the transactions contemplated thereby, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the Parties, Verenium and BP agree as follows:

1. Definitions.

For the purposes of this Agreement, the following terms have the following
meanings:

1.1 “Affiliate” means any Person that directly, or indirectly through one or
more intermediaries, (a) controls, (b) is controlled by, or (c) is under common
control with, any other Person referred to in this Agreement. As used in this
Section 1.1, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of another Person,
whether through the ownership of voting securities, by contract, or otherwise.
One Person is presumed to control another Person if the first Person possesses,
directly or indirectly, fifty percent (50%) or more of the voting rights in the
second Person entitled to vote at a meeting of shareholders, members, partners
or other equity or ownership interest holders.

1.2 “Biofuels Affiliates” means, upon the consummation of the transactions
contemplated by the Asset Purchase Agreement, the Biofuels Subsidiaries (as
defined in the Asset Purchase Agreement), their successors and assigns, and any
Affiliate of BP which carries on or conducts any of the LC Business.



--------------------------------------------------------------------------------

 

1.3 “Biomass” means material that originates from any monocotyledonous or
dicotyledonous plant, or an angiosperm, a gymnosperm or a pteridophyte, which
material can be or is intended to be used as a feedstock in the production of
biofuels, including agricultural, food and non-food crops and their residues and
wastes (e.g., normally non-food material from crops such as stalks, leaves,
husks, seed fiber, hulls), forestry residues and wastes (e.g., wood chips,
sawdust, cardboard, pressboard, dead trees, tree branches), municipal solid
waste (e.g., household garbage and paper products), food processing and other
industrial wastes, energy crops (e.g., fast growing trees and grasses grown for
this purpose), including corn stover, switchgrass, and sugar cane bagasse, as
well as trees. Biomass is often significantly composed of cellulose,
hemicelluloses and lignin structures and may also include oil crops and starch
components of crops.

1.4 “BP” means BP Biofuels North America LLC, a Delaware limited liability
company, or any successor or assign pursuant to Section 11.5.

1.5 “BP License Agreement” means the BP License Agreement between BP and
Verenium, dated the Effective Date, as may be amended in accordance with its
terms.

1.6 “BP Non-Competition Agreement” means the BP Non-Competition Agreement
between BP and Verenium, dated as of the Effective Date, as may be amended in
accordance with its terms.

1.7 “Confidential Information” means any and all information, data and
technology disclosed and/or provided by any of BP or Verenium or any of their
respective Affiliates, as applicable, and disclosures contemplated hereby,
including, without limitation, any and all methods and/or materials, technical
information, technologies, systems, processes, procedures, know-how, data, trade
secrets (as such are determined under applicable law), samples, inventions
(whether patentable or unpatentable), improvements, methods, materials and
compositions, devices, molecules, genetically engineered organisms, formulae,
illustrations, patent applications, products, works of authorship, compilations,
programs, schematics, designs, drawings, technical plans, prototypes, production
and manufacturing processes and techniques, research, development activities and
plans, specifications, computer programs, object and source code, databases,
passwords, log on identifiers, algorithms, derivative works, reports, mask
works, business and financial data, business plans, skills and compensation of
employees and consultants, pricing, financial and operational information,
information regarding litigation or other regulatory actions or complaints,
marketing plans, customer and supplier information (including, without
limitation, actual or potential customers or suppliers, customer or supplier
lists, and customer or supplier requirements), regardless of the form in which
such information appears, or by which it is communicated whether in tangible or
intangible form, whether or not marked as confidential or otherwise identified
as confidential, and whether or not stored, compiled or memorialized physically,
electronically, graphically, photographically or in writing, as well as all
documents and other information which contain or reflect or are generated from
any of the foregoing.

1.8 “Disclosing Party” means a Party or its Affiliate that furnishes or provides
access to Confidential Information of such Party or its Affiliate to another
Party or its Affiliate.

 

2



--------------------------------------------------------------------------------

 

1.9 “Effective Date” means the date as of which this Agreement is made as set
forth in the introductory paragraph.

1.10 “LC Business” means the research, development, manufacture and
commercialization (including without limitation to make or have made, use or
have used, practice or have practiced, improve or have improved, import or have
imported, export or have exported, market or have marketed, distribute or have
distributed, license, sell, offer for sale or have sold) of lignocellulosic
ethanol and other lignocellulosic biofuels and lignocellulosic bioproducts,
lignocellulosic butanol and lignocellulosic diesel biofuels, including without
limitation conversion of cell wall sugars and/or cell wall sugar compounds into
biofuels or bioproducts, (which for the avoidance of doubt excludes starch to
ethanol, starch to other biofuels and starch to bioproducts), carried on or
conducted by BP and/or any of its Affiliates.

1.11 “Party” means either Verenium or BP and they may be referred to
collectively as “Parties.” A reference to a “Party” includes that Party’s
successors in title and assigns or transferees permitted in accordance with the
terms of this Agreement.

1.12 “Person” means any individual, corporation, association, partnership
(general or limited), joint venture, trust, estate, limited liability company,
limited liability partnership, unincorporated organization, government (or any
agency or political subdivision thereof) or other legal entity or organization.

1.13 “Processes” means any process or partial process for conversion or partial
conversion of Biomass to lignocellulosic biofuels and/or lignocellulosic
bioproducts; provided, however, that “Processes” shall not mean or include any
enzymes or enzyme technology (including technology or equipment for manufacture,
delivery or optimization of the enzyme application), or the application thereof,
that may be used in or as part of any such process or partial process.

1.14 “Receiving Party” means any Party or its Affiliate that receives or has
access to Confidential Information of the other Party or its Affiliate.

1.15 “Territory” means the world.

1.16 “Third Party” means a Person other than the Parties to this Agreement and
their respective Affiliates.

1.17 “Verenium” means Verenium Corporation, a Delaware corporation, or any
successor or assign pursuant to Section 11.5.

1.18 “Verenium Affiliate” means any Affiliate of Verenium in existence
immediately prior to the consummation of a Verenium Change of Control.

1.19 “Verenium Change of Control” means the acquisition of Verenium by any Third
Party (the “COC Buyer”) by means of any transaction or series of related
transactions to which Verenium is a party (including, any stock acquisition,
merger or consolidation), in which transaction or such series of related
transactions (i) the holders of outstanding voting securities of Verenium
immediately prior to such transaction or such series of related transactions do
not

 

3



--------------------------------------------------------------------------------

hold, directly or indirectly, at least 50% of the combined outstanding voting
power of the acquiring entity, the surviving entity (or Verenium if it is the
surviving entity in such transaction), or the acquiring entity’s or the
surviving entity’s (or Verenium’s if it is the surviving entity in such
transaction) direct or indirect parent entity, immediately after such
transaction or such series of related transactions, (ii) the members of the
board of directors of Verenium immediately prior to such transaction or such
series of related transactions do not constitute at least a majority of the
board of directors of the acquiring entity or the surviving entity (or Verenium
if it is the surviving entity of such transaction or series of transactions)
immediately after such transaction or such series of related transactions, or
(iii) the transfer or sale of all or substantially all of the collective
business or assets of Verenium.

1.20 “Verenium License Agreement” means the Verenium License Agreement between
BP and Verenium, dated as of the Effective Date, as may be amended in accordance
with its terms.

2. Non-Disclosure Restrictive Covenant.

2.1 To protect BP’s interest in the Confidential Information that BP is
purchasing from Verenium pursuant to the Asset Purchase Agreement, and to
protect the goodwill and value of the LC Business, the Biofuels Subsidiaries and
the Purchased Assets during the term of the BP License Agreement and for 10
years thereafter, each Party in its capacity as a Receiving Party (on behalf of
itself and its Affiliates) shall hold all Confidential Information of the
Disclosing Party in confidence and shall not disclose, use, copy, publish,
distribute, display, disseminate, provide access to or in any way disburse any
Confidential Information, except: (a) as reasonably necessary to carry out its
responsibilities under this Agreement; (b) as otherwise allowed under this
Agreement; or (c) with written consent of the Disclosing Party. The Receiving
Party will use at least the same standard of care as it uses to protect
proprietary or confidential information of its own (but no less than reasonable
care) to ensure that its and its Affiliates’ employees, agents, consultants and
other representatives do not disclose or make any unauthorized use of the
Confidential Information of the Disclosing Party.

2.2 Exceptions. The obligations set forth in Section 2.1 shall not apply to any
portion of Confidential Information which the Receiving Party can prove by
competent evidence:

2.2.1 is now, or hereafter becomes, through no act or failure to act on the part
of the Receiving Party or its Affiliates in breach of this Agreement, generally
known or available;

2.2.2 is known by the Receiving Party or its Affiliates at the time of receiving
such information as evidenced by documentation pre-dating disclosure to the
Receiving Party or its Affiliates by the Disclosing Party;

2.2.3 is furnished to the Receiving Party by a Third Party that is free to
disclose to others without breach of any obligation of confidentiality or
non-disclosure; or

2.2.4 was independently developed by the Receiving Party or its Affiliates
without reference to information provided by the Disclosing Party, as evidenced
by clear documentation.

 

4



--------------------------------------------------------------------------------

 

2.3 Permitted Disclosures. The Receiving Party and its Affiliates are expressly
authorized to disclose Confidential Information of the Disclosing Party as
expressly permitted by this Agreement or if and to the extent such disclosure is
reasonably necessary in the following instances:

2.3.1 exercising the rights and performing the obligations of the Receiving
Party under this Agreement;

2.3.2 prosecuting or defending litigation as permitted by this Agreement;

2.3.3 complying with applicable laws and regulations;

2.3.4 disclosure to FDA, DOE, USDA or EPA or any comparable or successor
government agencies worldwide;

2.3.5 disclosure to employees, agents, consultants and independent contractors
of the Receiving Party and its Affiliates only on a need-to-know basis and
solely as necessary in connection with the performance of this Agreement,
provided that each disclosee must be bound by similar obligations of
confidentiality and non-use at least as equivalent in scope as those set forth
in this Section 2 prior to any such disclosure; or

2.3.6 disclosure to any bona fide potential investor, investment banker,
acquirer, merger partner, or other potential financial partner; provided that in
connection with such disclosure, the Disclosing Party shall inform each
disclosee of the confidential nature of such Confidential Information and use
reasonable efforts to cause each disclosee to treat such Confidential
Information as confidential.

In the event the Receiving Party or any of its Affiliates is required to make a
disclosure of the Disclosing Party’s Confidential Information pursuant to
Section 2.3.2 or 2.3.3, it will, except where impracticable, provide the
Disclosing Party at least sufficient prior written notice of any such disclosure
so that the Disclosing Party may seek a protective order or other appropriate
remedy. Notwithstanding the foregoing, the Receiving Party and its Affiliates
shall take all reasonable action to preserve the confidentiality of the
Confidential Information of the Disclosing Party, including, without limitation,
by cooperating with the Disclosing Party to obtain a protective order or other
appropriate remedy.

2.4 Notice of Non-Permitted Disclosure. If the Receiving Party becomes aware of
any unauthorized use or disclosure of the Confidential Information of the
Disclosing Party, the Receiving Party shall promptly notify the Disclosing Party
in writing.

3. Non-Competition Restrictive Covenant.

To protect BP’s interest in the Confidential Information that BP is purchasing
from Verenium pursuant to the Asset Purchase Agreement, and to protect the
goodwill and value of the LC Business, the Biofuels Subsidiaries and the
Purchased Assets, Verenium and its Affiliates shall not, anywhere in the
Territory, engage, directly or indirectly, individually or in association or in
combination with any other Person, as proprietor or owner, officer, director or
shareholder (other than as a passive investor in and holder of less than five
percent (5%) of the equity of any

 

5



--------------------------------------------------------------------------------

publicly traded corporation), member or manager of any limited liability
company, or as an employee, agent, independent contractor, consultant, advisor,
joint venturer, trustee, licensee, sublicensee, licensor, sublicensor,
principal, partner or otherwise, whether or not for monetary benefit, in:

(a) any business that researches, develops, manufactures, produces, distributes,
licenses or sells biofuels or bioproducts derived from lignocellulosic Biomass
(which for the avoidance of doubt excludes starch to ethanol, starch to other
biofuels and starch to bioproducts) for a period of two (2) years from the
Effective Date;

(b) directly or indirectly, with any Third Party, the researching, development,
manufacture, production, licensing, sublicensing or sale of any Processes, for a
period of five (5) years from the Effective Date; and/or

(c) directly or indirectly, any business that researches, develops,
manufactures, produces, licenses, sublicenses or sells any Processes, for five
(5) years from the Effective Date.

Notwithstanding the foregoing, Verenium and its Affiliates shall have the right
to:

(i) research, develop, manufacture, produce, license and sell enzymes and enzyme
technology within the markets of the LC Business; and/or

(ii) integrate Verenium’s and its Affiliates’ enzymes and enzyme technology with
any Third Party’s lignocellulosic biofuels production process that does not
produce ethanol primarily from lignocellulosic Biomass, but instead uses
feedstocks of waste products or byproducts arising solely from completed
industrial manufacturing processes. For purposes of this subpart 3(ii),
completed industrial manufacturing processes means, and is limited to, the
completed manufacturing processes in the industries of grain processing, oil
seed processing, pulp and paper, distilleries, breweries, and any other
additional industries that BP provides written consent to and expressly excludes
any completed industrial manufacturing processes related to sugar cane or energy
cane.

4. Employee Solicitation and Hiring Restrictive Covenant.

To protect BP’s interest in the Confidential Information that BP is purchasing
from Verenium pursuant to the Asset Purchase Agreement, and to protect the
goodwill and value of the LC Business, the Biofuels Subsidiaries and the
Purchased Assets, Verenium and its Affiliates shall not for a period of two
(2) years from the Effective Date anywhere in the Territory, individually, or in
association or in combination with any other Person, directly or indirectly, as
proprietor or owner, or officer, director or shareholder of any corporation, or
as a member or manager of any limited liability company, or as an employee,
agent, independent contractor, consultant, advisor, joint venturer, trustee,
licensee, principal, partner or otherwise, whether or not for monetary benefit:
(a) solicit, encourage, induce or entice any employee or independent contractor
of the LC Business or any Biofuels Affiliate to terminate or modify such
person’s or entity’s employment, engagement or business relationship with the LC
Business or any Biofuels Affiliate; or (b) hire, whether as an employee or
independent contractor, any Person who is, or that at any time in the twelve
(12) month period prior to the time of such hire had been,

 

6



--------------------------------------------------------------------------------

employed or retained by the LC Business or any Biofuels Affiliate; provided,
however, that the foregoing provision shall not apply to (i) any employee or
independent contractor if BP or its Biofuels Affiliates has terminated such
employee or independent contractor; or (ii) any employee or independent
contractor who approaches or contacts Verenium or any of its Affiliates in
response to a general solicitation or advertisement regarding employment with
Verenium or any of its Affiliates.

5. Exceptions For Post-Closing Date Acquisitions.

5.1 Notwithstanding anything else contained in this Agreement to the contrary,
the provisions of Section 3 shall not apply to any activities of any Person
acquired (pursuant to a stock or asset acquisition, merger or other form of
transaction) by Verenium or its Affiliates where 10% or less of the revenues of
the acquired Person is from activities that would violate Section 3 of this
Agreement if engaged in by Verenium or its Affiliates during the six-month
period preceding the date of such acquisition and as measured during each
six-month period thereafter during the term of the restrictive covenant in
Section 3 of this Agreement.

5.2 Notwithstanding anything else contained in this Agreement to the contrary,
in the event of a Verenium Change of Control the provisions of Section 3 of this
Agreement shall not apply to any activities of the COC Buyer or its Affiliates
(exclusive of Verenium and the Verenium Affiliates) following the consummation
of such Verenium Change of Control; provided, however Section 3 of this
Agreement shall continue to apply to any direct or indirect activities of
Verenium or any Verenium Affiliate including, without limitation, any direct or
indirect use of assets (including intellectual property rights) of Verenium or
any Verenium Affiliate by the COC Buyer or any of the COC Buyer’s Affiliates
(exclusive of Verenium and the Verenium Affiliates).

6. Representations and Warranties.

6.1 Representations and Warranties of Verenium. Verenium represents and warrants
to BP as of the Effective Date: (a) Verenium (i) is a corporation duly
organized, validly existing and in good standing under the laws of its
incorporating jurisdiction, and (ii) has all requisite corporate power and
authority to enter into this Agreement; and (b) this Agreement is a valid and
binding obligation of Verenium enforceable in accordance with its terms, and
does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it may be bound, nor violate in any
material respect any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it.

6.2 BP’s Representations and Warranties. BP represents and warrants to Verenium
as of the Effective Date: (a) BP (i) is a limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation, and (ii) has all requisite power and authority to
enter into this Agreement; and (b) this Agreement is a valid and binding
obligation of BP enforceable in accordance with its terms, and does not conflict
with any agreement, instrument or understanding, oral or written, to which it is
a party or by which it may be bound, nor violate in any material respect any law
or regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.

 

7



--------------------------------------------------------------------------------

 

7. Equitable Relief and Cumulative Remedies.

Verenium acknowledges and agrees that BP’s remedies at law for breach of any of
the provisions of this Agreement would be inadequate and, in recognition of this
fact, Verenium agrees that, in the event of such breach, in addition to any
remedies at law it may have, BP, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy that may be available. Verenium further acknowledges that should Verenium
or its Affiliates violate any of the provisions of this Agreement, it will be
difficult to determine the amount of damages resulting to BP and that in
addition to any other remedies it may have, BP shall be entitled to temporary
and permanent injunctive relief without the necessity of proving damages. The
remedies of the Parties are cumulative and not exclusive, and except as
otherwise expressly provided in this Agreement to the contrary, each Party shall
have all rights and remedies available under this Agreement, at law or in
equity.

8. Acknowledgement.

Each of Verenium and BP acknowledge and agree that the covenants and agreements
contained in this Agreement have been negotiated in good faith by the Parties,
are reasonable and are not more restrictive or broader than necessary to protect
the interests of the Parties thereto, and would not achieve their intended
purpose if they were on different terms or for periods of time shorter than the
periods of time provided herein or applied in more restrictive geographical
areas than are provided herein. Each Party further acknowledges that the other
Party would not enter into the Asset Purchase Agreement and the transactions
contemplated thereby in the absence of the covenants and agreements contained in
this Agreement.

9. Separate Covenants.

The covenants contained in this Agreement shall be construed as a series of
separate covenants, one for each of the counties in each of the states of the
United States of America, and one for each geographic subdivision of each
country and each province or state within each such country.

10. Severability.

The Parties agree that construction of this Agreement shall be in favor of its
reasonable nature, legality and enforceability, and that any construction
causing unenforceability shall yield to a construction permitting
enforceability. It is agreed that the restrictive covenants and provisions of
this Agreement are severable, and that if any single covenant or provision or
multiple covenants or provisions should be found unenforceable, the entire
Agreement and remaining covenants and provisions shall not fail but shall be
construed as enforceable without any severed covenant or provision in accordance
with the tenor of this Agreement. The Parties specifically agree that no
covenant or provision of this Agreement shall be invalidated because of
overbreadth insofar as the Parties acknowledge the scope of the covenants and
provisions contained herein to be reasonable and necessary for the protection of
each of Verenium and BP. However, should a court or any other trier of fact or
law determine not to enforce any covenant or provision of this Agreement as
written due to overbreadth or otherwise, then the Parties agree

 

8



--------------------------------------------------------------------------------

that said covenant or provision shall be enforced to the extent reasonable, with
the court or such trier to make any necessary revisions to said covenant or
provision to permit its enforceability and that any such limitation on the
enforceability of any such covenant or provision shall not effect the
enforceability of any other covenant or provision of this Agreement.

11. General Provisions.

11.1 Governing Law. This Agreement will be governed and construed in accordance
with the laws of the State of New York, United States of America, to the
exclusion of both its principles and rules on conflicts of laws and the
provisions of the United Nations Convention on Contracts for the International
Sale of Goods.

11.2 Submission to Jurisdiction. Each Party hereby: (a) agrees to the personal
jurisdiction of any federal or state court located in New York, New York with
respect to any claim or cause of action arising under or relating to this
Agreement; (b) waives any objection based on forum non conveniens and waives any
objection to venue of any such suit, action or proceeding; (c) waives personal
service of any and process upon it; and (d) consents that any services of
process be made by registered or certified mail (postage prepaid, return receipt
requested) directed to it at its address stated in Section 11.9 and service so
made will be complete when received. Nothing in this Section 11.2 will affect
the rights of the Parties to serve legal process in any other manner permitted
by law.

11.3 Waiver of Trial by Jury. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN CONNECTION WITH
ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
RESTRICTIVE COVENANTS CONTEMPLATED HEREBY.

11.4 Independent Contractors. The Parties shall perform their obligations under
this Agreement as independent contractors, and nothing in this Agreement is
intended or will be deemed to constitute a partnership, agency or
employer-employee relationship among the Parties. None of the Parties will have
any right, power or authority to assume, create, or incur any expense,
liability, or obligation, express or implied, on behalf of any other Party.

11.5 Assignment. Neither this Agreement nor any rights or obligations hereunder
may be assigned or otherwise transferred directly or indirectly (including
without limitation by merger including by or through merger of a subsidiary,
sale of stock, sale of assets, transfer by operation of law or otherwise), by
any Party without the prior written consent of BP (in the case of any assignment
or transfer by Verenium), or Verenium (in the case of any assignment or transfer
by BP), which consent shall not be unreasonably withheld; provided, however,
that either Party may assign or otherwise transfer this Agreement and its rights
and obligations under this Agreement without the other Party’s consent in
connection with the transfer or sale of all or substantially all of the
collective business or assets of the Party related to this Agreement to a Third
Party, whether by merger (including by or through merger of a subsidiary), sale
of stock, sale of assets, transfer by operation of law or otherwise, provided
that this Agreement and the Verenium License Agreement must be assumed by the
Third Party in writing with BP and Verenium shall remain secondarily liable and
responsible to BP for the performance and

 

9



--------------------------------------------------------------------------------

observance of all such duties and obligations by such Third Party under this
Agreement and the Verenium License Agreement. Either Party can transfer its
rights and obligations under this Agreement and the Verenium License Agreement
but only together and in whole but not in part to an Affiliate that is wholly
owned directly or indirectly by the ultimate parent company of the Party without
the other Party’s consent, provided that the Party transferring this Agreement
to its Affiliate shall remain secondarily liable and responsible to the other
Party to this Agreement for the performance and observance of all such duties
and obligations by such Affiliate and such Affiliate assumes in writing with BP
this Agreement and the Verenium License Agreement. This Agreement shall be
binding upon successors and permitted assigns of the Parties. Any assignment or
transfer by operation of law or change in control not in accordance with this
Section 11.5 will be null and void.

11.6 Entire Agreement; Amendment; Waiver. This Agreement, together with all
exhibits attached hereto which are hereby incorporated by reference, the Asset
Purchase Agreement, the Verenium License Agreement, the BP License Agreement,
the BP Non-Competition Agreement and the other agreements by or among the
Parties expressly referred to herein or in the Asset Purchase Agreement, the
terms and conditions of which are herby incorporated by reference, constitutes
and contains the entire understanding and agreement of the Parties respecting
the subject matter hereof and cancels and supersedes any and all prior and
contemporaneous negotiations, correspondence, understandings, and agreements
between the Parties, whether oral or written, regarding the subject matter
hereof. No waiver, modification, or amendment of any provision of this Agreement
will be valid or effective unless made in writing and signed by a duly
authorized officer of each of the Parties. A waiver by a Party of any of the
terms and conditions of this Agreement in any instance will not be deemed or
construed to be a waiver of such term or condition for the future, or of any
subsequent breach hereof.

11.7 Further Assurances. Each Party agrees that, subsequent to the execution and
delivery of this Agreement and without any additional consideration, it will
execute and deliver any further legal instruments and perform any acts which are
or may become reasonably necessary to effectuate the purposes of this Agreement.

11.8 No Third Party Beneficiaries. This Agreement is neither expressly or
impliedly made for the benefit of any Third Party.

11.9 Notices. Any notice to be given under this Agreement shall be in writing
and shall be considered to be given and received in all respects when hand
delivered, upon written confirmation of delivery after being sent by prepaid
express or courier delivery service, upon confirmation of receipt when sent by
facsimile transmission or three days after deposited in the United States mail,
certified mail, postage prepaid, return receipt requested, in each case
addressed as follows, or to such other address as shall be designated by notice
duly given:

 

10



--------------------------------------------------------------------------------

 

If to Verenium:

 

Verenium Corporation

55 Cambridge Parkway

Cambridge, MA 02142

Attention: Chief Legal Officer and Chief

Financial Officer

Fax: (617) 674-5353

  

If to BP:

 

BP Biofuels North America LLC

Attention: Director of Business Development

150 West Warrenville Road

Naperville, IL 60563

Fax: (630) 836-5855

11.10 Interpretation.

(a) Captions, Headings and Recitals. The captions and headings of clauses
contained in this Agreement preceding the text of the articles, sections,
subsections and paragraphs hereof are inserted solely for convenience and ease
of reference only and shall not constitute any part of this Agreement, or have
any effect on its interpretation or construction. The recitals appearing at the
beginning of this Agreement are incorporated into this terms and conditions in
full by this reference thereto.

(b) Singular and Plural. All references in this Agreement to the singular shall
include the plural where applicable, and all references to gender shall include
both genders.

(c) Articles, Sections and Subsections. Unless otherwise specified, references
in this Agreement to any article shall include all sections, subsections, and
paragraphs in such article; references in this Agreement to any section shall
include all subsections and paragraphs in such sections; and references in this
Agreement to any subsection shall include all paragraphs in such subsection.

(d) Ambiguities. Ambiguities and uncertainties in this Agreement, if any, shall
not be interpreted against any Party, irrespective of which Party may be deemed
to have caused the ambiguity or uncertainty to exist.

(e) English Language. This Agreement has been prepared in the English language
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the Parties regarding this
Agreement shall be in the English language.

11.11 Counterparts. This Agreement may be executed simultaneously in
counterparts, including by transmission of facsimile or PDF copies of signature
pages to the Parties or their representative legal counsel, any one of which
need not contain the signature of more than one Party but both such counterparts
taken together will constitute one and the same agreement.

[Remainder of Page Intentionally Blank]

 

11



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, effective as of the Effective
Date.

 

Verenium Corporation

  

BP Biofuels North America LLC

By:

 

/s/ Carlos A. Riva

     

By:

 

/s/ Susan A. Ellerbusch

 

Name:

  

Carlos A. Riva

       

Name:

  

Susan A. Ellerbusch

 

Title:

  

President and Chief Executive Officer

       

Title:

  

President

[Signature Page – Verenium Non-Competition Agreement]